*524Judgment (denominated an order), Supreme Court, New York County (Charles H. Solomon, J.), entered on or about April 12, 2012, denying petitioner’s application for a writ of habeas corpus and dismissing the petition seeking a reduction of bail previously set in the amount of $2 million bond or $1 million cash (Juan M. Merchan, J.), unanimously reversed, on the law, without costs, and the writ granted to the extent of reducing the bail to $250,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $125,000 as a cash bail alternative, on the conditions that petitioner surrender any and all passports she may have to the Office of the District Attorney of New York County and is prohibited from applying for any new or replacement passports, and that petitioner arrange for electronic monitoring at her expense and wear an electronic monitoring device upon her release.
After reviewing the entire record and considering the factors set forth in CPL 510.30 (2) (a), we find that the amount of bail set by the trial court was unreasonable and an abuse of discretion, and that, taking into account the risk of petitioner’s flight, bail in the reduced amount indicated is sufficient to ensure petitioner’s attendance (see e.g. People ex rel. Robinson v Warden, 135 AD2d 421 [1987]). Among other factors, we note that notwithstanding the notoriety of this case, petitioner is charged with a class D, nonviolent felony and she has no criminal record. In addition, she is a long-term resident of Orange County, is married, and is the mother of four children, including a nine-year-old child, who are United States citizens. Concur — Mazzarelli, J.P., Catterson, Moskowitz, Manzanet-Daniels and Roman, JJ.